                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN
                                     Court Minutes and Order
HEARING DATE: January 21, 2021
JUDGE:        Brett H. Ludwig
CASE NO.:     18-cv-1174-bhl
CASE NAME:    Fondren v. Van Lanen
MATTER:       Continued Status Conference
APPEARANCES:  Bryan House and Paul Piaskoski, Attorneys for Plaintiff
              Samir Jabir and Brandon Flugaur, Attorneys for Defendant
TIME:         10:05 a.m. – 10:24 a.m.
COURTROOM DEPUTY: Melissa P.
               AUDIO OF THIS HEARING IS AT ECF NO. 110


        Counsel for the parties reported on the status of the case and their opinions as to how the
case should proceed. Due to the recent recruitment of counsel to represent the plaintiff, the
Court will issue an amended scheduling order. The Court having modified the previous
deadlines set forth in the Scheduling Order dated March 10, 2020,

        IT IS ORDERED: Defendant’s Motion in Limine (ECF No. 98) is DENIED without
prejudice.

        IT IS FURTHER ORDERED: Defendant’s Unopposed Motion for Extension of Time
to File Pretrial Filings (ECF No. 85), Plaintiff’s Motions for Subpoenas to Produce Witnesses
(ECF Nos. 87 and 90), Defendant’s Unopposed Motion to Stay Pretrial Deadlines and to Request
a Scheduling Conference (ECF No. 92), and Plaintiff’s Motion for Extension of Time to File
Memorandum in Opposition to Defendant’s Motion in Limine (ECF No. 109) are DENIED as
moot.

        Dated at Milwaukee, Wisconsin this 21st day of January, 2021.

                                                       s/ Brett H. Ludwig
                                                       BRETT H. LUDWIG
                                                       United States District Judge




         Case 2:18-cv-01174-BHL Filed 01/21/21 Page 1 of 1 Document 111
